DETAILED ACTION
Status of Claims
This is a final action in reply to the response filed on December, 1, 2021.
Claims 1, 4, 7 and 12-14 have been amended.
Claims 2, 8 and 15 have been cancelled.
Claims 21-23 have been added.
Claims 1, 3-7, 9-14 and 16-23 are currently pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The objection of claim 7 is withdrawn in light of Applicant’s amendments.
The rejection of claims 7-12 under 35 USC § 112, 2nd paragraph is withdrawn in light of Applicant’s argument and amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-14 and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-6 and 21 falls within statutory class of a process, claims 7-12 and 22 falls within statutory class of an article of manufacturing and claims 13-20 and 23 falls within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  
Claim 1:
monitoring, by a computing device, incoming real-time utility data;
determining, by the computing device, that a triggering event has occurred based on the monitoring;
sending, by the computing device, an event message to one or more agent devices comprising a request for digital image collection at a location based on the triggering event, the event message including event information, wherein the one or more agent devices are associated with respective agents in a crowd-sourcing network;
receiving, by the computing device, event data from the one or more agent devices, the event data including digital images; 
determining, by the computing device using visual analytics analysis, differences between historic image data and the digital images based on a joint probabilistic model; 
determining, by the computing device, the differences meet a threshold value; and 
issuing, by the computing device, a notification regarding next steps based on the determining the differences meet the threshold value. Claim 7:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
monitor incoming utility data;
determine that a triggering event has occurred based on the monitoring;
determine that the triggering event is eligible for crowd sourcing based on predetermined rules, time sensitivity of the triggering event, location of the triggering event, and nature of the triggering event
send an event message to one or more agent devices comprising a request for digital image collection at a location based on the triggering event and the determination that the triggering event is eligible for crowd sourcing, the event message including event information, wherein the one or more agent devices are associated with respective agents in a crowd-sourcing network;
receive event data from the one or more agent devices, the event data including digital images; and
determine, using visual analytics analysis, differences between historic image data and the digital images based on a joint probabilistic model; 
determine the differences meet a threshold value; and 
issue a notification regarding next steps based on the determining the differences meet the threshold value.
Claim 13:
a processor, a computer readable memory and a computer readable storage medium associated with a computing device;
program instructions to monitor incoming utility data;
program instructions to determine that a triggering event has occurred based on the monitoring;
program instructions to determine whether the triggering event is eligible for crowd sourcing based on predetermined rules, time sensitivity of the triggering event, location of the triggering event, and nature of the triggering event;
program instructions to send an event message to one or more agent devices comprising a request for digital image collection at a location based on the triggering event in response to determining that the triggering event is eligible for crowd sourcing, the event message including event information, wherein the one or more agent devices are associated with respective agents in a crowd-sourcing network;
program instructions to receive, from the one or more agent devices, digital image data for the location; and
program instructions to analyze the digital image data using visual analytics analysis, including comparing the digital image data with historic digital image data to determine changes to the location over time that meet a threshold value based on a joint probabilistic model, 
wherein the program instructions are stored on the computer readable storage medium
for execution by the processor via the computer readable memory.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within Certain Methods of Organizing Human Activity managing personal behavior or relationship or interactions between people (including social activities, teaching, and following rules or instructions) and Mathematical Concepts (including mathematical relationships, mathematical formulas or equations and mathematical calculations) Joint Probabilistic Model is a mathematical concept Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computing device (a processor, a computer readable medium and a computer readable storage medium) and the agent devices are recited at a high level of generality, i.e., as a generic processor. This generic processor is no more than mere instructions to apply the exception using a generic processor component. Further, processor configured to cause receiving/determining/transmitting data is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 3-6, 9-12 and 14, and 16-23 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 3, 9 and 16 further limit the abstract idea by including an option to accept or decline the request and to receive the acceptance of the request (a more detailed abstract idea remains an abstract idea). 
Response to Arguments
Applicant's arguments filed on December 1st, 2021 have been fully considered but they are not persuasive. 
With regard to the 35 U.S.C. 101 rejection. Applicant argues that the newly added limitations to claims 1, 7 and 13 “do not constitute methods of organizing human activity” that they constitute “an improvement in the field of remote monitoring systems by utilizing visual analytics analysis of crowd-source digital images and a joint probabilistic model to determine the differences and issue a notification” (pages 12-15). Examiner respectfully disagrees. Please see the updated rejection above. Claims 1, 7 and 13 are directed to send event message i.e., instructions, to agent devices i.e., agent of a crowd-sourcing network to capture and send digital images based on the triggering event. The identified recitation falls within Certain Methods of Organizing Human Activity managing personal behavior or relationship or interactions between people (including social activities, teaching, and following rules or instructions). The newly added limitations describe the received digital image being analyze using joint probabilistic model which is Mathematical Concepts (including mathematical relationships, mathematical formulas or equations and mathematical calculations). The recited computing device (a processor, a computer readable medium and a computer readable storage medium) and the agent devices merely links the abstract idea to a computer environment. In this way, the computing device (a processor, a computer readable medium and a computer readable storage medium) and the agent devices involvement is merely a field of use which only contributes nominally and insignificantly to the recited method, which indicates absence of integration. Claims 1, 7 and 13 uses computing device (a processor, a computer readable medium and a computer readable storage medium) and the agent devices as a tool, in its ordinary capacity, to carry out the abstract idea. As to this level of computer involvement, mere automation of manual processes using generic computers does not necessarily indicate a patent-eligible improvement in computer technology or in the field of remote monitoring systems by utilizing visual analytics analysis of crowd-sourced digital images.
With regard to the 35 U.S.C. 103 rejections. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant’s argument with respect to claim 4. Please see the updated rejection below as necessitated by amendments.
Applicant’s argument with respect to claims 7 and 13, please see the response to arguments for claims 1 and 4 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al., (US 2015/0227999 A1) hereinafter “Maguire” in view of Budhraja et al., (US 2016/0320435 A1) hereinafter Budhraja and Radke et al., Image Change Detection Algorithms: A Systematic Survey, IEEE Transactions on Image Processing, Vol.14, No. 3, March 2005, hereinafter “Radke”.
Claim 1:
Maguire as shown discloses a computer-implemented method, the method comprising:
Maguire is silent with regard to the following limitations. However Budhraja in an analogous art of asset management for the purpose of providing the following limitations as shown does:
monitoring, by a computing device (¶ 0067), incoming real-time utility data (Abstract: A real-time performance monitoring system for monitoring an electric power grid);
determining, by the computing device, that a triggering event has occurred based on the monitoring (claim 3: “to determine whether an event took place by analyzing whether one or more limits, sensitivities, and rates of change of one or more of the measurements from the data streams and the dynamic stability metrics crosses a threshold or pre-established margin and when the at least one of the monitored metrics crosses the threshold in a local area portion of the wide area or across the wide area of the interconnected electric power grid, to identify at least one of a control area, a transmission company, a utility, a regional reliability coordinator, or a reliability jurisdiction responsible for the local and/or wide portion of the interconnected electric power grid in which the threshold is crossed” see also ¶ 0092: “One or more of these organizations perform real-time operations 24 such as scheduling, dispatching, system security, ancillary services and the like”. And claim 14: “wherein the metrics associated with the detected event comprise include time of event, location of event, type of event, magnitude of event.”);
Both Maguire and Budhraja teach asset management. Maguire teaches in ¶ 0055: “7. Asset tracking and surveys.” Budhraja teaches in ¶ 0071: “Assessment 4 contemplates the determination of impacts on reliability, markets, efficiency and asset utilization.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Budhraja would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Budhraja to the teaching of Maguire would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as sending, by the computing device, an event message to one or more agent devices comprising a request for digital image collection at a location based on the triggering event, the event message including event information, wherein the one or more agent devices are associated with respective 
In addition, Maguire teaches the following limitations:
sending, by the computing device, an event message to one or more agent devices comprising a request for digital image collection at a location based on the triggering event, the event message including event information, wherein the one or more agent devices are associated with respective agents in a crowd-sourcing network (Figure 1 illustrates one or more agents devices associated with respective agents in a crowd-sourcing network, figure 5 illustrates the request for digital image collection at a location, figure 3 illustrates the tasks with their locations and see also ¶ 0030: “CHAMPS is a web-based market place that allows corporations, governments, and private individuals—called “taskers”—to task the collection of information (audio, video, imagery, text, location, temperature, observation, and other data) anywhere in the world.”);
receiving, by the computing device, event data from the one or more agent devices, the event data including digital images (¶ 0006: “receive the data from each of the plurality of collecting devices.”);
Maguire in ¶ 0070 “Complex event modeler 170 is the analytic engine inside the server 120 that allows thousands to millions of data feeds to come in from the EPDs and then alert on pre-defined thresholds.” A pre-defined threshold for issue a notification. Budhraja teaches in claim 3: “wherein the one or more monitor computers are configured to determine whether an event took place by analyzing whether one or more limits, sensitivities, and rates of change of one or more of the 
determining, by the computing device using visual analytics analysis, differences between historic image data and the digital images based on a joint probabilistic model; (page 298: V. Significance and Hypothesis Tests, “The decision as to whether or not a change has occurred at a given pixel x corresponds to choosing one of two competing hypotheses: the null hypothesis H0 or the alternative hypothesis H1 , corresponding to no-change and change decisions, respectively. The image pair (I1 (x), I2 (x)) is viewed as a random vector. Knowledge of the conditional joint probability density functions (pdfs) p (I1 (x), I2 (x)| H0, and  p (I1 (x), I2 (x)| H1, allows us to choose the hypothesis that best describes the intensity change at x
determining, by the computing device, the differences meet a threshold value (page 297: “Morisette and Khorram [58] discussed how both an optimal combination of multispectral bands and a corresponding decision threshold to discriminate change could be estimated using a neural network from training data regions labeled as change/no change.” See also page 298: “IV. Simple Differencing “The most obvious algorithm is to simply threshold the difference image […] Smits and Annoni [67] discussed how the threshold can be chosen to achieve application-specific requirements for false alarms and misses.”);
Both Maguire and Radke teach image analysis. Maguire teaches in ¶ 0069: “ a predictive modeling tool 180 which analyzes the data received from the devices to determine if the data received from the devices corresponds to an event such as an emergency.” Radke teaches in the Abstract “Detecting regions of change in multiple images of the same scene taken at different times is of widespread interest due to a large number of applications in diverse disciplines.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Radke would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Radke to the teaching of Maguire in view of Budhraja would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as determining, by the computing device using visual analytics analysis, differences between historic image data and the digital images based on a joint probabilistic model and determining, by the computing device, the differences meet a threshold value into similar systems. Further, as noted by Radke “Important applications of change detection include video surveillance [1]–[3], remote sensing [4]–[6], medical diagnosis and treatment [7]–[11], civil infrastructure [12], [13], underwater sensing [14]–[16], and driver assistance systems [17],[18].” (Radke, Introduction).
Further, Maguire teaches:
and issuing, by the computing device, a notification regarding next steps based on the determining the differences meet the threshold value (¶ 0070: “Complex event modeler 170 is the analytic engine inside the server 120 that allows thousands to millions of data feeds to come in from the EPDs and then alert on pre-defined thresholds. For example, if a fire is seen in a video the complex event modeler 170 will send an alert to the nearest fire department and send notices to EPD users in the immediate area.” See also ¶ 0069);
Claim 3:
Maguire as shown discloses the following limitations:
wherein the event message includes an option to accept or decline the request, the method further comprising receiving, by the computing device, an acceptance of the request from the one of more agent devices. (Figure 4, illustrates the assignment of a task, see also ¶ 0032: “This feedback can be provided before or after acceptance. Thus, if a collector does not have exactly what is requested, the tasker can provide additional instructions to the collector.”); 
Claim 5:
Maguire as shown discloses the following limitations:
further comprising determining, by the computing device, the one or more agent devices to send the event message to from a list of agents of the crowd-sourcing network based on agent profile data in an agent database (¶ 0038: “Rating button 64 may operate as follows. To help aid the knowledge seekers in finding acceptable submissions to their requests, knowledge seekers can allow their agents and/or anyone who is part of the ecosystem to rate a submission. Knowledge seekers can then filter submission based on these ratings. Knowledge seekers can also rate for themselves whether or not they accept a submission. Ratings will be on a 1-5 scale similar to many online retail stores. Over time both taskers and collectors can develop profiles based on previous transactions.”); 
Claim 21:
Maguire in view of Budhraja is silent with regard to the following limitations. However Radke in an analogous art of image analysis for the purpose of providing the following limitations as shown does:
wherein the visual analytics analysis comprises: creating historic binary images from historic digital images by segmentation (page 295: “A basic change detection algorithm takes the image sequence as input and generates a binary image […] called a change mask that identifies changed regions in the last image according to the following generic rule: […] The change detection problem is intimately involved with several other classical computer vision problems that have a substantial literature of their own, including image registration, optical flow, object segmentation,” page 303: “Most attempts to enforce consistency in change regions apply concepts from Markov–Gibbs random fields (MRFs), which are widely used in image segmentation. A standard technique is to apply a Bayesian approach where the prior probability of a given change mask”, 
extracting information from the historic digital images using spectral imaging, thereby generating multispectral images; obtaining new binary images from the digital images; (page 295: “To make the change detection problem more precise, let […] be an image sequence in which each image maps a pixel coordinate […] to an intensity or color […]. Typically,  k = 1(e.g., gray-scale images) or k =3 (e.g., RGB color images), but other values are possible. For instance, multispectral images have values of k in the tens, while hyperspectral images have values in the hundreds.” Page 296: “Dai and Khorram [42] progressively translated one multispectral image against itself and analyzed the sensitivity of a difference-based change detection algorithm (see Section IV).” Page 297: “Collins and Woodcock [5] compared different linear transformations of multispectral intensities for mapping forest changes using Landsat data. Morisette and Khorram [58] discussed how both an optimal combination of multispectral bands and a corresponding decision threshold to discriminate change could be estimated using a neural network from training data regions labeled as change/no change.”
and generating the joint probabilistic model based on differences between the multispectral images, historic binary images, and the new binary images (page 298: V. Significance and Hypothesis Tests, “The decision as to whether or not a change has occurred at a given pixel x corresponds to choosing one of two competing hypotheses: the null hypothesis H0 or the alternative hypothesis H1 , corresponding to no-change and change decisions, respectively. The image pair (I1 (x), I2 (x)) is viewed as a random vector. Knowledge of the conditional joint probability density functions (pdfs) p (I1 (x), I2 (x)| H0, and  p (I1 (x), I2 (x)| H1, allows us to choose the hypothesis that best describes the intensity change at x using the classical framework of hypothesis testing [68], [73].”);
Both Maguire and Radke teach image analysis. Maguire teaches in ¶ 0069: “ a predictive modeling tool 180 which analyzes the data received from the devices to determine if the data received from the devices corresponds to an event such as an emergency.” Radke teaches in the Abstract “Detecting regions of change in multiple images of the same scene taken at different times is of widespread interest due to a large number of applications in diverse disciplines.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Radke would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Radke to the teaching of Maguire in view of Budhraja would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the visual analytics analysis comprises: creating historic binary images from historic digital images by segmentation; extracting information from the historic digital images using spectral imaging, thereby generating multispectral images; obtaining new binary images from the digital images; and generating the joint probabilistic model based on differences between the multispectral images, historic binary images, and the new binary images into similar systems. Further, as noted by Radke “Important applications of change detection include video surveillance [1]–[3], remote sensing [4]–[6], medical diagnosis and treatment [7]–[11], civil infrastructure [12], [13], underwater sensing [14]–[16], and driver assistance systems [17],[18].” (Radke, Introduction).
Claims 4, 7, 9-14, 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al., (US 2015/0227999 A1) hereinafter “Maguire”, Budhraja et al., (US 2016/0320435 A1) hereinafter Budhraja and Radke et al., Image Change Detection Algorithms: A Systematic Survey, IEEE Transactions on Image Processing, Vol.14, No. 3, March 2005, hereinafter “Radke” as applied to claim 1 above, further in view of Zimerman et al., (US 2016/0219402 A1) hereinafter “Zimerman”.
Claim 4:
Maguire as shown discloses the following limitations:
further comprising determining, by the computing device, that the triggering event is eligible for crowd sourcing based on predetermined rules (¶ 0082: “server 120 issues a command to the EPD 250 to enter boss mode without any command by the user of EPD 250. In this regard, a rule set can be established by server 120 based on conditions being met that would automatically enable collection to occur on the EPD 250 without the user having to do anything.”) , time sensitivity of the triggering event (¶ 0085: “The primary CASES app turns EPDs into sensors and those sensors can be used in a crowd-sourced fashion to help law enforcement, public safety, and defense personnel in a time of crisis or danger.”); location of the triggering event (Figure 5, note the location for the task “collection of parking lot”, and nature of the triggering event (¶ 0031: “the tasker uses device 10 to post a task”);
Maguire teaches in ¶ 0077: “Such users would have authorized the app to track their location so that the remote system can send alerts only to those users located close to the event of interest, regardless of whether those users have witnessed the event or submitted a report.” See also Figure 5 “Champs Request Form”. As explained above, Maguire in view of Budhraja and Radke teaches the triggering event, see also Budhraja ¶ 0092: “One or more of these organizations perform real-time operations 24 such as scheduling, dispatching, system security, ancillary services and the like”. Maguire in view of Budhraja and Radke is silent with regard to the following limitations. 
and further comprising determining, by the computing device, the one or more agent devices to send the event message to from a list of agents of the crowd-sourcing network, the determining the one or more agent devices comprising: monitoring, by the computing device, real-time location data of the one or more agent devices; and determining, by the computing device, that the one or more agent devices are within a predetermined distance from the location (Abstract: “identifying a real-life event and, a time of said real-life event a geographic location of the real-life event; identifying a subset of a plurality of client terminals of users located in proximity to the geographic location of the real-life event at said time of said real-life event; sending a message to the subset of client terminals containing a request to acquire media content documenting the real-life event; and receiving at least one media content item documenting the real-life event from at least one client terminal of the subset of client terminals”);
Both Maguire and Zimerman teach crowd-sourcing management. Maguire teaches in the Abstract: “crowd-sourced computer-implemented methods and systems of collecting requested data.” Zimerman teaches in the Abstract “A method of obtaining media content of an event.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Zimerman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zimerman to the teaching of Maguire in view of Budhraja and Radke would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as location of the triggering event, and nature of the triggering event and determining, by the computing device, the one or more agent devices to send the event message to from a list of agents of the crowd-sourcing network, the determining the one or more agent devices comprising: monitoring, by the computing device, real-
Claim 7:
The limitations of claim 7 (¶ 0067) encompasses substantially the same scope as claim 1 and 4. Accordingly, those similar limitations are rejected in substantially the same manner as claims 1 and 4, as described above. The following limitations differs from claim 1:
Claim 9:
The limitations of claim 9 encompasses substantially the same scope as claim 3. Accordingly, those similar limitations are rejected in substantially the same manner as claim 3, as described above.
Claim 10:
The limitations of claim 10 encompasses substantially the same scope as claim 4. Accordingly, those similar limitations are rejected in substantially the same manner as claim 4, as described above.
Claim 11:
The limitations of claim 11 encompasses substantially the same scope as claim 5. Accordingly, those similar limitations are rejected in substantially the same manner as claim 5, as described above.



Claim 12:
Maguire as shown discloses the following limitations:
further comprising wherein the processing of the digital images comprises: determining if the digital images are valid based on a format of the digital images and quality of the digital images (¶ 0031: “the tasker uses device 10 to review and accept at least one of the collections. An exemplary screen shot of reviewing one or more collections is shown in FIG. 6, and FIG. 7 shows an exemplary screen shot of 
and if the digital images are not valid, re-sending the event message to the one or more agent devices (¶ 0032: “Menu 32 allows a user to access any of the steps described above. Buttons 34 and 36-39 allow the user to perform one of the steps described above, or to provide feedback to a collection device 14. This feedback can be provided before or after acceptance. Thus, if a collector does not have exactly what is requested, the tasker can provide additional instructions to the collector.”); 
Claim 13:
The limitations of claim 13 encompasses substantially the same scope as claims 1, 7 and 4. Accordingly, those similar limitations are rejected in substantially the same manner as claims 1, 7 and 4, as described above. The following limitations differs from claim 1:
Maguire as shown discloses a system:
a processor, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions; wherein the program instructions are stored on the computer readable storage medium for execution by the processors via the computer readable memory (¶ 0067: “each of devices 130, 140, 150, and 160 will include at least one sensor, a processor, memory, a transmitter for transmitting the data to server 120, and a receiver for receiving data from server 120. Server 120 also includes a processor, a memory, a transmitter for transmitting data to devices 130, 140, 150, and 160, and a receiver for receiving data from devices 130, 140, 150, and 160.
program instructions to receive, from the one or more agent devices, digital image data for the location; and (¶ 0006: “receive the data from each of the plurality of collecting devices.”);

program instructions to analyze the digital image data, using visual analytics analysis, including comparing the digital images with historic digital image data to determine changes to objects at the location over time that meet a threshold value based on a joint probabilistic model (page 298: V. Significance and Hypothesis Tests, “The decision as to whether or not a change has occurred at a given pixel x corresponds to choosing one of two competing hypotheses: the null hypothesis H0 or the alternative hypothesis H1 , corresponding to no-change and change decisions, respectively. The image pair (I1 (x), I2 (x)) is viewed as a random vector. Knowledge of the conditional joint probability density functions (pdfs) p (I1 (x), I2 (x)| H0, and  p (I1 (x), I2 (x)| H1, allows us to choose the hypothesis that best describes the intensity change at x using the classical framework of hypothesis testing [68], [73].” See also page 303 “we note that some authors [102], [120] have taken an object-oriented approach to change detection, in which pixels are unsupervisedly clustered into homogeneously-textured objects before applying change detection algorithms. More generally, as stated in the introduction, there is a wide range of algorithms that use prior models for expected objects (e.g., buildings, cars, and people) to constrain the form of the objects in the detected change mask.”);
Both Maguire and Radke teach image analysis. Maguire teaches in ¶ 0069: “ a predictive modeling tool 180 which analyzes the data received from the devices to determine if the data received from the devices corresponds to an event such as an emergency.” Radke teaches in the Abstract “Detecting regions of change in multiple images of the same scene taken at different times is of widespread interest due to a large number of applications in diverse disciplines.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would 
Claim 14:
The limitations of claim 14 encompasses substantially the same scope as claims 1, 7 and 13. Accordingly, those similar limitations are rejected in substantially the same manner as claims 2 and 13, as described above. 



Claim 16:
The limitations of claim 16 encompasses substantially the same scope as claim 3. Accordingly, those similar limitations are rejected in substantially the same manner as claim 3, as described above.
Claim 17:
The limitations of claim 17 encompasses substantially the same scope as claim 4. Accordingly, those similar limitations are rejected in substantially the same manner as claim 4, as described above.
Claim 18:
The limitations of claim 18 encompasses substantially the same scope as claim 5. Accordingly, those similar limitations are rejected in substantially the same manner as claim 5, as described above.
Claim 20:
Maguire as shown discloses the following limitations:
wherein the event information includes one or more of the group consisting of: coordinates, a desired angle of an image, a target for the image collection, a desired digital image format, and a service type associated with the triggering event (Figure 5, note the desired digital image format in reference character 44, see also references character 42, 46-48);
Claim 22:
The limitations of claim 22 encompasses substantially the same scope as claim 21. Accordingly, those similar limitations are rejected in substantially the same manner as claim 21, as described above.


Claim 23:
The limitations of claim 23 encompasses substantially the same scope as claims 21 and 22. Accordingly, those similar limitations are rejected in substantially the same manner as claims 21 and 22, as described above. The following limitations differs from claims 21 and 22:
Maguire in view of Budhraja is silent with regard to the following limitations. However Radke in an analogous art of image analysis for the purpose of providing the following limitations as shown does:
the objects comprise vegetation (page 297: “Collins and Woodcock [5] compared different linear transformations of multispectral intensities for mapping forest changes using Landsat data.”);
the determining the changes to the objects at the location over time is based on the joint probabilistic model (page 298: V. Significance and Hypothesis Tests, “The decision as to whether or not a change has occurred at a given pixel x corresponds to choosing one of two competing hypotheses: the null hypothesis H0 or the alternative hypothesis H1 , corresponding to no-change and change decisions, respectively. The image pair (I1 (x), I2 (x)) is viewed as a random vector. Knowledge of the conditional joint probability density functions (pdfs) p (I1 (x), I2 (x)| H0, and  p (I1 (x), I2 (x)| H1, allows us to choose the hypothesis that best describes the intensity change at x using the classical framework of hypothesis testing [68], [73].”);
180 which analyzes the data received from the devices to determine if the data received from the devices corresponds to an event such as an emergency.” Radke teaches in the Abstract “Detecting regions of change in multiple images of the same scene taken at different times is of widespread interest due to a large number of applications in diverse disciplines.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Radke would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Radke to the teaching of Maguire in view of Budhraja would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as the objects comprise vegetation and the determining the changes to the objects at the location over time is based on the joint probabilistic model into similar systems. Further, as noted by Radke “Important applications of change detection include video surveillance [1]–[3], remote sensing [4]–[6], medical diagnosis and treatment [7]–[11], civil infrastructure [12], [13], underwater sensing [14]–[16], and driver assistance systems [17],[18].” (Radke, Introduction).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al., (US 2015/0227999 A1) hereinafter “Maguire”, Budhraja et al., (US 2016/0320435 A1) hereinafter Budhraja and Radke et al., Image Change Detection Algorithms: A Systematic Survey, IEEE Transactions on Image Processing, Vol.14, No. 3, March 2005, hereinafter “Radke” as applied to claims 1 and 13 above, further in view of Bastos et al., (US 2011/0295658 A1) hereinafter “Bastos”.
Claim 6:
Maguire teaches in ¶ 0031: “the tasker uses device 10 to pay the collectors whose collections were accepted.” Maguire in view of Budhraja and Radke is silent with regard to the following limitations. However Bastos in an analogous art of crowd-sourcing management for the purpose of providing the following limitations as shown does:
further comprising determining, by the computing device, a reward for the one or more agents based on agent profile data in an agent database and based on the event data (¶ 0028: “The request generated by the generator module 204 may include information about one or more rewards that the user (e.g., user 134) is to receive in response to the crowd-sourcing system 104 selecting the candidate media data (e.g., candidate media data 144) as stock media data for the product. For example, the request may specify (e.g., include a notification) that each user who submits a candidate image selected as a stock image will receive a $10 cash reward. The generator module 204 may generate a different request for each of multiple users. Each request may specify a different reward based on a profile of the user to which the crowd-sourcing system 104 is to transmit the request. Each request may specify a different reward based on a profile of the user to which the crowd-sourcing system 104 is to transmit the request. For example, a profile of user 134 may indicate that the user has more photography experience than user 136, and a reward specified for the more experienced user 134 may be greater than a reward specified for the less experienced user 136.”);
Both Maguire and Bastos teach crowd-sourcing management. Maguire teaches in the Abstract: “crowd-sourced computer-implemented methods and systems of collecting requested data.”  Bastos teaches in the Abstract; “A crowd-sourcing system performs a method that includes generating a request that a user provide candidate media data to the crowd-sourcing system.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Bastos would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bastos to the teaching of Maguire in view of Budhraja and Radke would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as determining, by the computing device, a reward for the one or more agents based on agent profile data in an agent database and based on the event data into similar systems. Further, as noted by Bastos “The selection of the candidate media data may be based on a selection criterion, such as a grade of the candidate media data 



Claim 19:
The limitations of claim 19 encompasses substantially the same scope as claim 6. Accordingly, those similar limitations are rejected in substantially the same manner as claim 6, as described above.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623